Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 2/28/2022, with respect to Pekala et al. (US 2002/0001753) and Sako et al. (US 2010/0129720) failing to teach or suggest new limitation recited in instant claim 1 have been fully considered and are persuasive.  The rejection of claims 1-16, 18-20 under 35 U.S.C. § 103 as being unpatentable over Pekala in view of Sako has been withdrawn. 

The amendment to claim 17 filed on 2/28/2022 is sufficient to overcome the rejection of claim 17 under 35 U.S.C. § 112(b) of record.  According, the rejection of claim 17 under 35 U.S.C. § 112(b) has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a porous membrane comprising, among other things, a backweb, a plurality of unitary, regularly-shaped protrusions formed in and unitary with a first major surface of the backweb, wherein a porosity of the protrusions is substantially the same as a porosity of the backweb, and a solution-cast three-dimensional polymer matrix defining interconnecting pores that provide overall first major surface-to-second major surface fluid permeability and providing innate electrolyte-wettability to surface of the interconnecting pores. 
	The closest prior art of record includes Pekala which discloses a microporous polymer web with passageways that provide overall fluid permeability and good wettability (Title, Abstract, [0006], [0013]-[0015], [0017], [0026]-[0027], Fig. 1) and Sako which discloses a polyolefin microporous membrane including protrusions formed by embossing on at least one surface of the membrane (Abstract, [0011]-[0012]).  However, as convincingly argued by the applicant, Sako effectively teaches away from a new limitation recited in instant claim 1 by disclosing that embossing of a microporous membrane usually tends to collapse micropores and raise the air permeability due to a pressure or heat applied to the membrane during embossing ([0056]) and, thus, Pekala nor Sako, alone or in combination teach or suggest a plurality regularly-shaped protrusions unitary with a surface of the backweb and having a porosity that is substantially the same as the porosity of the backweb.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/23/2022